Kupferman, J. P., dissents in a memorandum as follows:
On June 18, 1980, petitioner was paroled. There were three acknowledged parole violations plus the fact that on September 4,1980 he was sentenced to one year in prison for further crimes. On October 17, 1980, a parole violation warrant was lodged against him. Probable cause was found at a preliminary parole revocation hearing on October 31,1980. A final parole revocation hearing was scheduled on December 17,1980 for January 15,1981, well within the “90 days” period. Notice was mailed to petitioner on December 17, 1980 for the January 15 hearing well within the “fourteen days” period. It was mailed to petitioner at the Brooklyn House of Detention. The notice was not returned. Petitioner was at Rikers Island at the time. When petitioner was not produced at the January 15, 1981 hearing, it was rescheduled for January 21, 1981, and a new notice was mailed on January 16, 1981. He appeared on January 21 and acknowledged his violations, whereupon on February 5, 1981 he was found guilty of parole violation and his parole revoked. Respondents cannot be held responsible for the checkered career of the petitioner, which may (not must) have prevented his receipt of notice. In any event, the second notice was in the nature of a continuance, not really a new proceeding. The majority memorandum applies numbers in a way that would have astounded Pythagoras, and its logic would have lead Socrates to the hemlock on an expedited basis.